DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/16/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Walton (US Patent 9,201,047).

a base (80) comprising a first part contact surface; a contact shoe (64, 66) located within the base (80) and movably coupled to the base (80) such that the contact shoe is translationally movable relative to the base; 
a sensor carriage (71) located within the contact shoe and movably coupled to the contact shoe such that the sensor carriage is translationally movable relative to the contact shoe; and 
a linkage (137) pivotably coupled to the base (80) at a base pivot point (136) pivotably coupled to the contact shoe (62) at a shoe pivot point, and pivotably coupled to the sensor carriage (62) at a carriage pivot point, wherein translational movement (48) of the contact shoe (62) relative to the base (80) causes the linkage (137) to pivot about the base pivot point (136), the shoe pivot point, and the carriage pivot point and move the sensor carriage relative to the base and the contact shoe (see: col. 9, lines 41-56). 
Regarding claim 2, Walton discloses the apparatus of claim 1, wherein the shoe pivot point is disposed between the base pivot point and the carriage pivot point to be at a first distance from the base pivot point and second distance from the carriage pivot point such that the translational movement of the contact shoe relative to the base is less than the movement of the sensor carriage relative to the base (col. 7, line 48 to col. 8, line 5). 
Regarding claim 3, Walton discloses the apparatus of claim 1, further comprising an ultrasonic unit (60) mounted to the sensor carriage such that the ultrasonic unit is

Regarding claim 4, Walton discloses the apparatus of claim 3, wherein movement of the sensor carriage relative to the base adjusts a focal point of the ultrasonic unit relative to the base (see: col. 6, lines 49-58 and col. 11, lines 1-11). 
Regarding claims 5-6, Walton discloses the apparatus of claim 1, wherein the first part contact surface of the base comprises a first portion and a second portion, which is angled relative to the first portion, the contact shoe further comprising a second part contact surface, non-movably fixed to the contact shoe, wherein the second part contact surface is a curved surface and wherein the first part contact surface and the second part contact surface are configured to be slidable along a surface being inspected and the contact shoe is configured to move translationally relative to the base in response to the contact shoe being displaced while sliding.(see: col. 7, lines 17-40 and Fig. 6).
Regarding claim 7, Walton discloses the apparatus of claim 1, wherein the linkage comprises a plurality of links, each of the plurality of links oriented parallel to the other links when the contact shoe and the sensor carriage are in a first position relative to the base and at least one of the plurality of links angled relative to another of the plurality of links when the contact shoe and the sensor carriage are in a second position relative to the base (see: col. 8, lines 22-45). 
Regarding claim 8, Walton discloses the apparatus of claim 7 further comprising a biasing element (75) in biasing engagement with the sensor carriage to bias the sensor carriage toward the first position relative to the base (col. 2, lines 28-35 and col. 10, lines 6-10). 

Regarding claim 10, Walton discloses the apparatus of claim 1, further comprising a fluid port formed in the contact shoe and configured to facilitate fluid contact at an ultrasonic unit of the sensor carriage (see: col. 12, lines 4-7).
Regarding claim 11, it is similar in scope with claim and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Walton discloses a tool to receive the apparatus and position the apparatus to provide an ultrasonic signal from the ultrasonic unit and detect a reflected ultrasonic signal at the ultrasonic unit (see: col. 8, lines 7-21, col. 11, line 61 to col. 12, line 7); and 
a processing unit configured to process the reflected ultrasonic signal received by the ultrasonic unit to determine a presence of an abnormality corresponding to the positioning of the apparatus (col. 8, lines 10-21 and col. 15, lines 7-16). 
Regarding claims 12-13, Walton discloses the system of claim 11, wherein the tool is configured to position the apparatus using a sliding motion and wherein the sliding motion is in a sliding direction and the contact shoe and the sensor carriage are translationally movable in a displacement direction which is non-parallel to the sliding direction (see: col. 2, lines 22-35 and col. 8, lines 22-38).
Regarding claim 14, Walton discloses the system of claim 11, wherein the tool supplies an ultrasonic fluid to a fluid port of the apparatus (see: col. 12, lines 4-7). 

	Regarding claim 16, Walton discloses a method of ultrasonic testing (col. 18, lines 16-17), the method comprising:
positioning an apparatus on a part at a joint of the part to contact a first part contact surface of a base of the apparatus with the part and to contact a second part contact surface of a contact shoe of the apparatus at a first radius of the joint (col. 11, line 61 to col. 12, line 4); 
emitting an ultrasonic signal from the apparatus to a focal point proximate the joint of the part (col. 8, lines 7-11); 
sliding the apparatus along the joint of the part with the first part contact surface in contact with the part (see: col. 8, lines 26-34 and 47-49);
moving the contact shoe of the apparatus relative to a base of the apparatus in response to the second part contact surface of the contact shoe contacting a second radius of the joint (col. 2, lines 22-35, col. 8, lines 22-38 and col. 18, lines 18-20); 
and actuating a linkage in response to movement of the contact shoe to move a sensor carriage of the apparatus to adjust a position of the focal point of the ultrasonic signal 	based on the second radius, the second radius being different from the first radius (col. 18, lines 21-29).
Regarding claims 17-18, Walton discloses the method of claim 16, wherein the contact shoe moves a shoe translation distance and the sensor carriage moves a carriage translation distance that is greater than the shoe translation distance and  wherein the shoe translation distance corresponds to the carriage translation distance 
Regarding claim 19, Walton discloses the method of claim 16, wherein actuating the linkage further comprises pivoting the linkage about a base pivot point of the base in response to the movement of the contact shoe (see: col. 8, lines 22-45 and (col. 18, lines 21-29).
Regarding claim 20, Walton discloses the method of claim 16, further comprising continuously testing the joint through a transition from the first radius to the second radius (col. 18, lines 30-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861